                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

William Curtis,                              )
                                             )         C/A No. 8:19-509-TMC
                      Plaintiff,             )
                                             )
       v.                                    )                 ORDER
                                             )
Marvin Nix and Pickens                       )
County Detention Center,                     )
                                             )
                      Defendants.            )
                                             )

       Plaintiff William Curtis, proceeding pro se, filed this action alleging claims pursuant to

42 U.S.C. § 1983. (ECF No. 1). On April 1, 2019, Plaintiff filed an Amended Complaint. (ECF

No. 16).    On April 5, 2019, Magistrate Judge Jacquelyn D. Austin issued a Report and

Recommendation (“Report”) recommending that Defendant Pickens County Detention Center be

dismissed. (ECF No. 19).1 Plaintiff was advised of his right to file objections to the Report. Id.

at 7. Plaintiff timely filed objections to the Report. (ECF No. 30).

       The magistrate judge makes a recommendation to the court that has no presumptive

weight, and the responsibility to make a final determination remains with the Court. See, e.g.,

Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Where there are no objections to the Report, the court reviews the Report to “only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 advisory committee’s note. In the absence of objections to


1
 In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2), D.S.C., all pre-trial
proceedings were referred to a magistrate judge.
the Report, the court need not give any explanation for adopting the magistrate judge’s analysis

and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the

absence of objection . . . we do not believe that it requires any explanation.”).

       In his objections, Plaintiff requests an explanation for the magistrate judge’s

determination that Pickens County Detention is subject to summary dismissal. (ECF No. 30 at

1-2). As the magistrate judge stated in her Report (ECF No. 19 at 3), the Pickens Court

Detention Center is not a proper defendant. See Allison v. California Adult Auth., 419 F.2d 822,

823 (9th Cir. 1969) (California Adult Authority and San Quentin Prison not “persons” subject to

suit under 42 U.S.C. § 1983); Brooks v. Pembroke City Jail, 722 F.Supp. 1294, 1301 (E.D.N.C.

1989) (“Claims under § 1983 are directed at ‘persons' and the jail is not a person amenable to

suit.”). Further, as the magistrate judge also explained in her Report (ECF No. 19 at ), the

Pickens county Detention Center is protected from suits for money damages by the Eleventh

Amendment. See, e.g., Charles v. Johnson, No. 8-18-cv-854-RG, 2018 WL 4469248, at *2

(D.S.C. Sept. 18, 2018) (finding that the Spartanburg County Detention Center is administered

by, and under the control of, the Spartanburg County Sheriff’s Office, which is considered a state

agency for purposes of a § 1983 claim, and is, therefore, immune from suit under the Eleventh

Amendment).2 The magistrate judge fully explained the law on these issues in her Report. (ECF

No. 19 at 3-4). The court agrees with the magistrate judge that the Pickens County Detention

Center should be dismissed. However, the court finds the dismissal should be with prejudice

because the claims against the PCDC fail as a matter of law, and no amendment could cure the


2
 Plaintiff seeks only money damages. (ECF No. 16 at 39).

                                                  2
complaint’s defects. See Goode v. Central Va. Legal Aid Soc’y, 807 F.3d 619, 628 (4th Cir.

2015).

         After a thorough review of the Report and the record in this case, the court adopts the

Magistrate Judge’s Report (ECF No. 19), as modified. Accordingly, Defendant Pickens County

Detention Center is DISMISSED with prejudice and without issuance and service of process..

         IT IS SO ORDERED.

                                                           s/Timothy M. Cain
                                                           United States District Judge

Anderson, South Carolina
May 6, 2019




                                                3
